Appellee instituted this suit against appellants in the justice court of Dallas county to recover $168.75. Appellee recovered judgment in said court for the $168.75, and, on appeal to the county court where the trial was had to the court, judgment was rendered in favor of appellee for the same amount. Appellee alleged that on July 15, 1929, he purchased from appellants one hundred shares of stock of Standard Oil Company of Indiana, which was owned by appellants, under stock certificate of said corporation No. E-101273; that appellants agreed to deliver him said stock, together with all stock dividends, regular and extra cash dividends, that had been theretofore declared on said stock on February 4, 1929, Ky said oil company. Appellee alleged that the one hundred shares of stock was delivered per contract, and that appellants had collected the dividends that had been declared on February 4, 1929, of $168.75 on said stock, but that they had failed and refused to deliver said money to him. Appellant answered by a general demurrer and general denial.
Appellants present two assignments of error: First, that the verdict is contrary to the evidence; and, second, that the judgment is contrary to the law. The only proposition submitted by appellants is that, since the evidence does not support appellee's pleadings, judgment should be rendered for appellants.
The trial court filed its findings of fact and conclusions of law, to which no exception was taken by appellants. We have carefully examined the record, and think appellee's pleading is sufficient to sustain the judgment, and that the evidence abundantly supports the findings of fact and the judgment of the trial court.
Appellants' assignments of error are overruled, and the judgment of the trial court is affirmed.